     Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 1 of 42



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

BONNIE GILBERT,                                 §
                                                §
       Plaintiff,                               §
                                                §
V.                                              §       CIVIL ACTION NO. ________________
                                                §
NATIONAL GENERAL ASSURANCE                      §
COMPANY,                                        §
                                                §
       Defendant.                               §

                            INDEX OF MATTERS BEING FILED

        Pursuant to Rule 81 of the Local Rules of the United States District Court for the Southern
District of Texas, the following is an index of matters being filed in this case:

1.     Exhibit A:     Index of Matters Being Filed

2.     Exhibit B:     Docket Sheet

3.     Exhibit C:     Plaintiffs’ Original Petition and Request for Disclosure

4.     Exhibit D:     Request for Issuance of Citation

5.     Exhibit E:     Return receipt from National General Assurance Company

6.     Exhibit F:     Defendant National General Assurance Company’s Original Answer

7.     Exhibit G:     List of Parties and Counsel




                                            EXHIBIT A
    Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 2 of 42




  All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger




Civil Docket; Case S-19-5573CV-C; Contract - Other
Bonnie Gilbertvs.National General Assurance Company
Filed 06/06/2019 - Disposition:
343rd District Court, District Clerk, San Patricio County, Texas



    Date                                          Description/Comments                                                 Reference Typ Amount
06/06/2019 Original Petition (OCA) PLAINITFF'S ORIGINAL PETITION                                                                        "   .00
           Request PLAINTIFF'S FIRST SET OF INTERROGATORI ES,
06/06/2019 REQUESTS FOR PRODUCTION, AND REQUE STS FOR                                                                                   "   .00
           ADMISSION TO DEFENDEANT
06/06/2019 Request Civil Process Request Form                                                                                           "   .00
           Citation ISSD FOR NATIONAL GENERAL ASSURANCE CO
06/12/2019                                                                                                                              "   .00
           MPANY-CALLED NARISSA ESPINAL
11/26/2019 Return Return of Service                                                                                                     "   .00
           Answer DEFENDANT NATIONAL GENERAL ASSURANCE C
12/06/2019 OMPANY'S ORIGINAL ANSWER, SPECIAL EXCE PTIONS,                                                                               "   .00
           AND AFFIRMATIVE DEFENSES

  Search | Case History | Parties | Attorneys                                                                    [ Return to Top ]
  All | Motions | Orders | Answers / Citations | Other Documents / Actions | Costs | Payments | Ledger


 © 1999 Solutions, Inc. All rights reserved.                                                                    User ID: tccidallas
 Unauthorized access is prohibited. Usage will be monitored.                          Viewed as of: December 13, 2019, time: 10:39:44
 Agreements




                                                                       EXHIBIT B
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 3 of 42




                                                S-19-5573CV-C
                                    CAUSE NO,

   BONNIE GILBERT,                                             IN THE DISTRICT COURT OF

           Plaintiff,

    vs.                                                        SAN PATRICIO COUNTY,TEXAS

    NATIONAL GENERAL ASSURANCE                                San Patricio County - 343rd District Court
    COMPANY,
                                                                            JUDICIAL DISTRICT
           Defendant.

                              PLAINTIFF
                                      ' S ORIGINAL PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

          Bonnie Gilbert ("Ms. Gilbert"), Plaintiff herein, files this Original Petition against

   Defendant National General Assurance Company ("National") and, in support of her causes of

   action, would respectfully show the Court the following:

                                                I.
                                           THE PARTIES

          1.      Bonnie Gilbert is a Texas resident who resides in San Patricio County, Texas.

          2.      National is an insurance company doing business in the State of Texas which may

   be served through its registered agent for service of process in the State of Texas, Corporation

   Service Company, via certified mail at P.O. Box 3199, Winston Salem, NC 27102.

                                               II.
                                           DISCOVERY

          3.      This case is intended to be governed by Discovery Level 2.

                                              III.
                                       CLAIM FOR RELIEF




                                                                                    Filed 6/6/2019 5:12 PM
                                                                                    Heather B. Marks
                                                                                    District Clerk
                                                                                    San Patricio County, Texas
 Processed On: 6/10/2019 10:24 AM
 By:Ruby Rodriguez, Deputy Clerk




                                          EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 4 of 42




          4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

   currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

   any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                               IV.
                                     JURISDICTION AND VENUE

          5.      This court has subject matter jurisdiction ofthis cause of action because it involves

   an amount in controversy in excess ofthe minimum jurisdictional limits of this Court. No diversity

   of citizenship exists in this matter.

          6.       Venue is proper in San Patricio County because all or a substantial part ofthe events

   or omissions giving rise to the claim occurred in San Patricio County. TEX. Civ. PRAC & REM

   CODE § 15.002(a)(1). In particular, the loss at issue occurred in San Patricio County.

                                               V.
                                      FACTUAL BACKGROUND

           7.      Ms. Gilbert is a named insured under a property insurance policy issued by

   National.

           8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

   the Aransas Pass, Texas area, damaging Ms. Gilbert's house and other property. Ms. Gilbert

   subsequently filed a claim on her insurance policy.

           9.      Defendant improperly denied and/or underpaid the claim.

           10.     The adjuster assigned to the claim conducted a substandard investigation and

   inspection of the property, prepared a report that failed to include all of the damages that were

   observed during the inspection, and undervalued the damages observed during the inspection.

           1 1.    This unreasonable investigation led to the underpayment of Plaintiff's claim.




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 5 of 42




          12.    Moreover, National performed an outcome-oriented investigation of Plaintiffs

   claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

   property.

                                                VI.
                                         CAUSES OF ACTION

          13.    Each ofthe foregoing paragraphs is incorporated by reference in the following:

   A.     Breach of Contract

          14.    National had a contract of insurance with Plaintiff. National breached the terms of

   that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

   thereby.

   B.     Prompt Payment of Claims Statute

          15.     The failure of National to pay for the losses and/or to follow the statutory time

   guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

   the Texas Insurance Code.

          16.     Plaintiff, therefore, in addition to Plaintiff's claim for damages,is entitled to interest

   and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

   C.     Bad Faith

           17.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

           18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

                 (1)      making statements misrepresenting the terms and/or benefits of the policy.

          19.     Defendant violated Section 541.060 by:

                 (1)      misrepresenting to Plaintiff a material fact or policy provision relating to

                          coverage at issue;




                                             EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 6 of 42




                (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                        settlement of a claim with respect to which the insurer's liability had

                        become reasonably clear;

                (3)     failing to promptly provide to Plaintiff a reasonable explanation ofthe basis

                        in the policy, in relation to the facts or applicable law, for the insurer's

                        denial of a claim or offer of a compromise settlement of a claim;

                (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                        Plaintiff or submit a reservation of rights to Plaintiff; and

                (5)     refusing to pay the claim without conducting a reasonable investigation with

                        respect to the claim;

          20.    Defendant violated Section 541.061 by:

                (1)      making an untrue statement of material fact;

                (2)     failing to state a material fact necessary to make other statements made not

                         misleading considering the circumstances under which the statements were

                         made;

                (3)      making a statement in a manner that would mislead a reasonably prudent

                         person to a false conclusion of a material fact;

                (4)      making a material misstatement of law; and

                (5)      failing to disclose a matter required by law to be disclosed.

          21.    Defendant knowingly committed the acts complained of. As such, Plaintiff is

   entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

   (b).




                                           EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 7 of 42




   D.     Attorneys' Fees

          22.        Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

   Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

          23.        Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

   Civil Practice and Remedies Code Sections 38.001-38.003 because she is represented by an

   attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

   before the expiration of the 30th day after the claim was presented.

          24.        Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

   prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

   542.060 of the Texas Insurance Code.

                                                VII.
                                       CONDITIONS PRECEDENT

          25.        All conditions precedent to Plaintiff's right to recover have been fully performed,

   or have been waived by Defendant.

                                                VIII.
                                         DISCOVERY REQUESTS

          26.        Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

   service of this request, the information or material described in Rule 194.2(a)-(1).

          27.        You are also requested to respond to the attached interrogatories, requests for

   production, and requests for admissions within fifty(50)days, in accordance with the instructions

   stated therein.




                                               EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 8 of 42




                                                 IX.
                                               PRAYER

          WHEREFORE,PREMISES CONSIDERED,Bonnie Gilbert prays that, upon final hearing

   ofthe case,she recover all damages from and against Defendant that may reasonably be established

   by a preponderance of the evidence, and that Ms. Gilbert be awarded attorneys' fees through trial

   and appeal,costs ofcourt, pre-judgment interest, post-judgment interest, and such other and further

   relief, general or special, at law or in equity, to which Ms. Gilbert may show herself to be justly

   entitled.

                                                Respectfully submitted,


                                                 ARNOLD & ITKIN LLP


                                                /s/Noah M. Wexler
                                                Noah M. Wexler
                                                 Texas State Bar No. 24060816
                                                Roland Christensen
                                                 Texas State Bar No. 24101222
                                                 Jake Balser
                                                 Texas State Bar No. 24109155
                                                 Jacob Karam
                                                 Texas State Bar No. 24105653
                                                 Adam Lewis
                                                 Texas State Bar No. 24094099
                                                6009 Memorial Drive
                                                 Houston, Texas 77007
                                                 Telephone:(713)222-3800
                                                 Facsimile:(713)222-3850
                                                 nwexleraarnolditkin.corn
                                                 rchristensen(iarnolditkin _com
                                                 ibalsemilarnolditkin.corn
                                                jkarani{Ramolditkin.com
                                                 alewis@amolditkin,com
                                                           2amolditkin.com
                                                 e-servicerI

                                                ATTORNEYS FOR PLAINTIFFS




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 9 of 42




                                     CAUSE NO.

    BONNIE GILBERT,                                             IN THE DISTRICT COURT OF

           Plaintiff,

    vs.                                                         SAN PATRICIO COUNTY COUNTY,
                                                                TEXAS
    NATIONAL GENERAL ASSURANCE
    COMPANY,

           Defendant.                                                      JUDICIAL DISTRICT

   PLAINTIFF
           ' S FIRST SET OF INTERROGATORIES,REQUESTS FOR PRODUCTION,
                 AND REQUESTS FOR ADMSSION TO DEFENDANT

   To:    Defendant, National General Assurance Company, by and through its registered agent for
          service of process in the State of Texas, Corporation Service Company, 211 East 7th
          Street, Suite 620, Austin, Texas 78701-3218

          COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

   Interrogatories, Requests for Production, and Requests for Admission on National General

   Assurance Company ("Defendant" "National"). Plaintiff requests that Defendant(1) answer the

   following Interrogatories separately and fully in writing under oath within 30 days of service;(2)

   answer the Requests for Production separately and fully in writing under oath within 30 days of

   service;(3)answer the Requests for Admission separately and fully in writing under oath within

   30 days of service;(4)serve your answers to these Interrogatories, Requests for Production, and

   Requests for Admissions on Plaintiff by and through her attorneys of record, Arnold & Itkin,

   LLP, ARNOLD & ITKIN LLP,6009 Memorial Drive, Houston, Texas 77007; and (5) produce

   all documents responsive to the Requests for Production as they are kept in the usual course of

   business or organized and labeled to correspond to the categories in the requests within 30 days

   of service.




                                           EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 10 of 42




          You are also advised that you are under a duty to seasonably amend your responses if you

   obtain information on the basis of which:

          a.     You know the responses made was incorrect or incomplete when made; or

          b.     You know the response, though correct and complete when made, is no longer

                 true and complete, and the circumstances are such that a failure to amend the

                 answer in substance is misleading.




                                          EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 11 of 42




                                       INSTRUCTIONS
      A.   These Responses call for your personal and present knowledge, as well as the present
           knowledge of your attorneys, investigators and other agents, and for information
           available to you and to them.

      B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive
           to these Requests for Production as they are kept in the usual course of business or
           organized and labeled to correspond to the categories in the requests within the time
           period set forth above at Arnold & Itkin, LLP.

      C.   If you claim that any document or information which is required to be identified or
           produced by you in any response is privileged, produce a privilege log according to the
           applicable rules of civil procedure.

           1.   Identify the document's title and general subject matter;
           2.   State its date;
           3.   Identify all persons who participated in its preparation;
           4.   Identify the persons for whom it was prepared or to whom it was sent;
           5.   State the nature of the privilege claimed; and
           6.   State in detail each and every fact upon which you base your claim for privilege.

      D.   If you claim that any part or portion of a document contains privileged information,
           redact only the part(s) or portion(s) of the document you claim to be privileged.

      E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
           secure the information to do so, please state so and answer to the extent possible,
           specifying and explaining your inability to answer the remainder and stating whatever
           information or knowledge you have concerning the unanswered portion.

      F.   You are also advised that you are under a duty to seasonably amend your responses if
           you obtain information on the basis of which:

           1. You know the response made was incorrect or incomplete when made; or
           2. You know the response, though correct and complete when made, is no longer true
              and complete, and the circumstances




                                         EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 12 of 42




                                          DEFINITIONS

      A.   "National","Defendant,""You,""Your(s)," refers to National General Assurance
           Company, its agents, representatives, employees and any other entity or person acting
           on its behalf.

      B.   "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

      C.   "The Property(ies)" refers to the property or properties located at the address covered
           by the Policy.

      D.   "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
           lawsuit.

      E.   "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
           issue in this lawsuit, or in a prior claim, as the context may dictate.

      F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
           petition/complaint or other written or oral notice, or otherwise assigned to the claim by
           the insurer.

      G.   "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
           managing, settling, approving, supplying information or otherwise performing a task
           or work with respect to the claim(s)at issue in this lawsuit, excluding purely ministerial
           or clerical tasks.

      H.   "Lawsuit" refers to the above styled and captioned case.

      I.   "Communication" or "communications" shall mean and refer to the transmission or
           exchange of information, either orally or in writing, and includes without limitation
           any conversation, letter, handwritten notes, memorandum, inter or intra-office
           correspondence, electronic mail, text messages, or any other electronic transmission,
           telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
           video recording, digital recording, discussion, or face-to-face communication.

      J.   The term "Document" shall mean all tangible things and data, however stored, as set
           forth in the applicable rules of civil procedure, including, but not limited to all original
           writings of any nature whatsoever, all prior drafts, all identical copies, all non-identical
           copies, correspondence, notes, letters, memoranda of. telephone conversations,
           telephone messages or call slips, interoffice memoranda, infra-office memoranda,
           client conference reports, files, agreements, contracts, evaluations, analyses, records,
           photographs sketches, slides, tape recordings, microfiche, communications, printouts,
           reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
           loan documents, liens, books of accounting, books of operation, bank statements,
           cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
           listing agreements, real estate closing documents, studies, summaries, minutes, notes,




                                         EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 13 of 42




              agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
              charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
              matter, sound reproductions, however recorded, whether still on tape or transcribed to
              writing, computer tapes, diskettes, disks, all other methods or means of storing data,
              and any other documents. In all cases where originals, prior drafts, identical copies, or
              non-identical copies are not available;"document" also means genuine,true and correct
              photo or other copies of originals, prior drafts, identical copies, or non-identical copies.
              "Document" also refers to any other material, including without limitation, any tape,
              computer program or electronic data storage facility in or on which any data or
              information has been written or printed or has been temporarily or permanently
              recorded by mechanical, photographic, magnetic, electronic or other means, and
              including any materials in or on which data or information has been recorded in a
              manner which renders in unintelligible without machine processing.

      K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
              comprising, evidencing, constituting or reviewing.

      L.      The singular and masculine form of any noun or pronoun includes the plural, the
              feminine, and the neuter.

      M.      The terms "identification," "identify," and "identity" when used in reference to:

           1. Natural Persons: Means to state his or her full name, residential address, present or
              last known business address and telephone number, and present or last known position
              and business affiliation with you;
           2. Corporate Entities: Means to state its full name and any other names under which it
              does business, its form or organization, its state of incorporation, its present or last
              known address, and the identity of the officers or other persons who own, operate, or
              control the entity;
           3. Documents: Means you must state the number of pages and nature of the document
             (e.g. letter or memorandum), its title, its date, the name or names of its authors and
              recipients, its present location and custodian, and if any such document was, but no
              longer is, in your possession or control, state what disposition was made of it, the date
              thereof, and the persons responsible for making the decision as to such disposition;
           4. Communication: Requires you, if any part of the communication was written, to
              identify the document or documents which refer to or evidence the communication and,
              to the extent that the communication was non-written, to identify each person
              participating in the communication and to state the date, manner, place, and substance
              ofthe communication; and
           5. Activity: Requires you to provide a description of each action, occurrence, transaction
              or conduct, the date it occurred,the location at which it occurred, and the identity of all
              persons involved.

      N.       The term "Claim File" means the claim files and "field file(s)," whether kept in paper
               or electronic format, including but not limited to all documents, file jackets, file notes,
               claims diary or journal entries, log notes, handwritten notes, records of oral




                                             EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 14 of 42




           communications, communications, correspondence, photographs, diagrams, estimates,
           reports, recommendations,invoices, memoranda and drafts of documents regarding the
           Claim.

           The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.




                                       EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 15 of 42




                     INTERROGATORIES TO DEFENDANT NATIONAL


   INTERROGATORY NO. 1:
   Identify all persons answering or supplying any information in answering these interrogatories.

          ANSWER:
   INTERROGATORY NO.2:
   Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
   information for each person you identify:

          a.      their name and job title(s) as of the Date of Loss;
          b.      their employer; and
          c.      description of their involvement with Plaintiff's Claim.
          ANSWER:

   INTERROGATORY NO.3:
   If you contend that the some or all of the damages to the Property were not covered losses under
   the Policy, describe:

          a.      the scope, cause and origin ofthe damages you contend are not covered losses under
                  the Policy; and
          b.      the term(s) or exclusion(s) ofthe Policy you relied upon in support of your decision
                  regarding the Claim.

          ANSWER:

   INTERROGATORY NO.4:
   State whether the initial estimate you issued was revised or reconciled, and if so, state what was
   changed and who did it.

          ANSWER:

   INTERROGATORY NO.5:
   If you contend that Plaintiff did not provide you with requested information that was required to
   properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
   and the dates you made those request(s).

          ANSWER:

   INTERROGATORY NO.6:
   If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
   in any way, state the factual basis for your contention(s).

          ANSWER:




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 16 of 42




   INTERROGATORY NO.7:
   If you contend that Plaintifffailed to satisfy a condition precedent or covenant ofthe Policy in any
   way, state the factual basis for your contention(s).

           ANSWER:

   INTERROGATORY NO.8:
   Identify the date you first anticipated litigation.

           ANSWER:

   INTERROGATORY NO.9:
   State the factual basis for each of your affirmative defenses.

           ANSWER:

   INTERROGATORY NO. 10:
   If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
   lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

           ANSWER:

   INTERROGATORY NO.11:
   If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
   identify any resulting prejudice.

           ANSWER:

   INTERROGATORY NO. 12:
   Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
   depreciation, stating for each item the criteria used and the age of the item.

           ANSWER:




                                              EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 17 of 42




                REQUESTS FOR PRODUCTION TO DEFENDANT NATIONAL

   REQUEST FOR PRODUCTION NO.1
   Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
   on the Date of Loss.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.2
   Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.3
   Produce the complete Claim File including all documents, notes, comments, and communications
   regarding the Claim.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.4
   Produce all documents Plaintiff(or any other person) provided to you related to the Claim or the
   Property.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.5
   Produce all documents you provided to Plaintiff(or any other person) related to the Claim or the
   Property.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.6
   Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
   adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.7
   Produce all communications between any of your claims personnel, claims handlers, field
   adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
   handling, and settlement of Plaintiff's Claim.

   RESPONSE:




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 18 of 42




   REQUEST FOR PRODUCTION NO.8
   Produce all written communications you sent to, or received from, any independent adjusters,
   engineers, contractors, estimators, consultants or other third-parties who participated in
   investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.9
   Produce all written and/or electronic communications you sent to, or received, from Plaintiff
   and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

   RESPONSE:

   REQUEST FOR PRODUCTION NO. 10
   Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
   evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
   request is limited to the three (3)years prior to the Date of Loss and one(1) year after the Date of
   Loss.

   RESPONSE:

   REQUEST FOR PRODUCTION NO,. 11
   Produce your claim handling manual(s)(including operating guidelines) in effect on the Date of
   Loss related to your claims practices, procedures and standards for property losses and/or wind
   and hail storm claims, for persons handling claims on your behalf.

   RESPONSE:

   REQUEST FOR PRODUCTION NO. 12
   Produce your property claims training manual and materials in effect on the Date of Loss, for
   persons handling, investigating and adjusting claims.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.13
   Produce all bulletins, notices, directives, memoranda,internal newsletters, publications, letters and
   alerts directed to all persons acting on your behalf that were issued from six(6) months before and
   after the Date of Loss related to the handling of wind or hail storm claims in connection with the
   storm at issue.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.14
   Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
   adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim
   on your behalf that were in effect on the Date of Loss.




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 19 of 42




                              EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 20 of 42




                              EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 21 of 42




                              EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 22 of 42




   REQUEST FOR PRODUCTION NO.35
   Any document related to standards by which Defendant evaluates the performance of adjusters,
   claim representatives, supervisors and managers involved in the handling of hail/and or windstorm
   claims.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.36
   All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
   basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
   documentation.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.37
   Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
   representatives, supervisors and managers involved in the handling of hail/and or windstorm
   claims.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.38
   Any document referencing "customer-payment goals" sent by Defendant to claims office
   managers regarding hail and/or windstorm claims in Texas during the time period of August 1,
   2016 through February 20, 2018.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.39
   Any document setting forth Defendant's criteria and methodology used to determine when it is
   appropriate to invoke appraisal on a hail/windstorm claim in Texas.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.40
   Any document setting forth Defendant's criteria and methodology used to determine what items
   contained within an appraisal estimate and/or appraisal award should be covered and paid for by
   Defendant.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.41
   Any and all communications between Defendant and any third party during the claims handling
   process of the claim made the basis of this lawsuit.

   RESPONSE:




                                           EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 23 of 42




   REQUEST FOR PRODUCTION NO.42
   Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
   responsible for handling claims related to this loss, and this storm event.

   RESPONSE:


   REQUEST FOR PRODUCTION NO.43
   Produce all communications between any National representative and any adjuster handling a
   claim pertaining to this storm event, related to the company's loss ratio.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.44
   Please produce all documents related to National's Claims Core Process Review, including any
   such training material provided to adjusters.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.45
   Please produce all Performance Development Summaries and any other related personnel file
   pertaining to any adjuster that handled the claim at issue here.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.46
   Please produce all documents related to how adjusters and other related claims handlers are
   promoted within National.

   RESPONSE:

   REQUEST FOR PRODUCTION NO.47
   Please produce all records related to any data stored or generated by Colossus pertaining to this
   storm event and claim.

   RESPONSE:

   REQUEST FOR.PRODUCTION NO.48
   Please produce all records and documents about the identification, observation or description of
   collateral damage in connection with the property at issue in this lawsuit.

   RESPONSE:




                                           EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 24 of 42




   REOUEST FOR PRODUCTION NO.49
   To the extent that you claim a privilege over any documents, please provide a privilege log in
   accordance with the Texas Rules of Civil Procedure.

   RESPONSE:




                                          EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 25 of 42




                         REQUEST FOR ADMISSIONS TO NATIONAL

   REQUEST FOR ADMISSION NO.1:
   Admit that on Date of Loss, the Property sustained damages caused by a windstorm.

          RESPONSE:


   REQUEST FOR ADMISSION NO.2:
   Admit that on Date of Loss, the Property sustained damages caused by a hailstorm

          RESPONSE:


   REQUEST FOR ADMISSION NO.3:
   Admit that as of the Date of Loss, the Policy was in full force and effect.

          RESPONSE:


   REQUEST FOR ADMISSION NO.4:
   Admit that as of the Date of Loss, all premiums were fully satisfied under the Policy.

          RESPONSE:


   REQUEST FOR ADMISSION NO.5:
   Admit that the Policy is a replacement cost value policy.

          RESPONSE:

   REQUEST FOR ADMISSION NO.6:
   Admit that the Policy is an actual cash value policy.

          RESPONSE:

   REQUEST FOR ADMISSION NO.7:
   Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
   for damage to the Property.

          RESPONSE:




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 26 of 42




   REQUEST FOR ADMISSION NO.8:
   Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the Claim
   at issue.

          RESPONSE:


   REQUEST FOR ADMISSION NO.9:
   Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
   in connection with the Claim at issue.

          RESPONSE:


   REQUEST FOR ADMISSION NO.10:
   Admit that Plaintiff timely submitted the Claim.

          RESPONSE:


   REQUEST FOR ADMISSION NO.11:
   Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
   on the basis that third parties were responsible for causing damages to the Property.

          RESPONSE:


   REQUEST FOR ADMISSION NO.12:
   Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
   in part on the basis that the claimed damages are not covered by the Policy.

          RESPONSE:


   REQUEST FOR ADMISSION NO. 13:
   Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
   in part on the timeliness of the Claim's submission.

          RESPONSE:




                                           EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 27 of 42




   REQUEST FOR ADMISSION NO. 14:
   Admit that you depreciated the costs of labor when determining the actual cash value ofthe Claim
   at issue.

          RESPONSE:

   REQUEST FOR ADMISSION NO.15:
   Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
   any time during the adjustment of the Claim.

          RESPONSE:


   REQUEST FOR ADMISSION NO.16:
   Admit that the Claim was reviewed by persons other than people who actually inspected the
   Property.

          RESPONSE:


   REQUEST FOR ADMISSION NO. 17:
   Admit that you reinsured the risk under Plaintiff's Policy.

          RESPONSE:




                                            EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 28 of 42




                                 Respectfully submitted,

                                 ARNOLD & ITKIN LLP


                                 /s/Noah M Wexler
                                 Noah M. Wexler
                                 Texas State Bar No. 24060816
                                 Roland Christensen
                                 Texas State Bar No. 24101222
                                 Jake Balser
                                 Texas State Bar No. 24109155
                                  Jacob Karam
                                 Texas State Bar No. 24105653
                                 Adam Lewis
                                 Texas State Bar No. 24094099
                                 6009 Memorial Drive
                                 Houston, Texas 77007
                                 Telephone:(713)222-3800
                                 Facsimile:(713) 222-3850
                                 nwexlerr)a amolditkin.com
                                 rchristensenfai,arnolditkin.corn
                                  ibalserOarnolditkin.com
                                 jkaram0)arnoiditicin,com
                                 alewistibarnolditkin.corn
                                 e-serviceamolditkin.corn

                                 ATTORNEYS FOR PLAINTIFFS


             PLEASESER VE WITHPLAINTIFF
                                      ' S ORIGINALPETITION




                              EXHIBIT C
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 29 of 42




                TEXAS tA3YSPBNF.
                P.O.BOX 52490
                HOUSTON,TX 77052.2490



                                                               93 4 7699 0430 0065 5056 91
                                                                RETURN RECEIPT REQUESTED



                                                                                                                    fru




                                                    IVIII11`101111'11.11'111111111".1.11.”11'111 111'11111'111111
                                                    NATIONAI,GENERAL ASSURANCE COMPANY
                                                    PO BOX 3199
                                                    WINETONSALEM,NC 27102




                     ileaeu




                                        EXHIBIT C
  Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 30 of 42




HEATHER B. MARKS                                                                         NOAH M. WEXLER
DISTRICT CLERK                                                                         ATTORNEY AT LAW
SAN PATRICIO COUNTY                                                                   ARNOLD & ITKIN LLP
P.O. BOX 1084                                                                       6009 MEMORIAL DRIVE
SINTON,TEXAS 78387                                                                     HOUSTON TX 77007




 8\9 55 1(0
                                             CITATION
TO:     National General Assurance Company
       P.O. BOX 3199
       WINSTON SALEM, NC 27102

NOTICE TO DEFENDANT:"You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued the citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."

Said ANSWER may be filed by mailing same to: District Clerk of San Patricio County, P.O. Box 1084, Sinton,
TX 78387 or by bringing it to the District Clerk's Office located on the second floor of the Courthouse at 400
W. Sinton St., Sinton, TX. The said petition was filed in this case on June 06, 2019, numbered
S-19-5573CV-C on the docket of said Court, and styled,

                         Bonnie Gilbert vs. National General Assurance Company

The nature of Plaintiff's demand is fully shown by a true and correct copy of PLAINTIFF'S ORIGINAL
PWTTION AND PLAINTIFF'S FIRSTSET OF INTERROGATORIES, REQUESTS FOR
PRODUCTION, AND REQUESTS FOR ADMISSION TO DEFENDANT accompanying this citation and
made a part hereof.

Issued and given under my hand and seal of said Court at Sinton, Texas this on this the 12th day of June, 2019.


                                                                               Heather B. Marks, District Clerk
                                                                                    San Patricio County, Texas




                                                EXHIBIT D
    Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 31 of 42

                                   CAUSE NO. S-19-5573CV-C
BONNIE GILBERT,                                §
PLAINTIFF                                      §
                                               §              IN THE    343RD DISTRICT COURT
VS.                                            §
                                               §                     SAN PATRICIO COUNTY, TX
NATIONAL GENERAL ASSURANCE                     §
COMPANY,                                       §
DEFENDANT                                      §

                                   DECLARATION OF MAILING


On November 06, 2019 at 09:14 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION,
PLAITNIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION, AND
REQUESTS FOR ADMISSION TO DEFENDANT CAME TO HAND.

ON November 20, 2019 at 10:18 AM - THE ABOVE-NAMED DOCUMENTS WERE
DELIVERED TO: NATIONAL GENERAL ASSURANCE COMPANY AT PO BOX 3199,
WINSTON-SALEM, FORSYTH COUNTY, NO 27102 VIA CERTIFIED MAIL; RETURN
RECEIPT REQUESTED.

SEE ATTACHED CERTIFIED MAIL, GREEN CARD: TRACKING NUMBER # 9314
7699 0430 0065 5056 91

My name is Orlando M Ochoa. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
USA. I am a private process server authorized by and through the Supreme Court of Texas (PSC
12573, expires Thursday, April 30, 2020). My date of birth is August 15, 1975. I am in all ways
competent to make this statement, and this statement is based on personal knowledge. I am not a
party to this case, and have no interest in its outcome. I declare under penalty of perjury that the
foregoing is true and correct.

Executed in Harris County, Texas on Tuesday, November 26, 2019.

/S/ Orlando M Ochoa




            Processed On: 11/26/2019 9:35 AM
            By:Melinda Barrientes, Deputy Clerk
                                                                                Filed 11/26/2019 9:33 AM
                                                                                Heather B. Marks
                                                                                District Clerk
Client Reference#: Harvey-Boonni                                                San Patricio County, Texas
DocID: 268291-001
                                           EXHIBIT E
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 32 of 42




                              EXHIBIT E
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 33 of 42




                              EXHIBIT E
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 34 of 42




                              EXHIBIT E
    Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 35 of 42



                                            CAUSE NO. S-19-5573CV-C

   BONNIE GILBERT,                                            §                    IN THE DISTRICT COURT OF
                                                              §
            Plaintiff,                                        §
                                                              §
   V.                                                         §              SAN PATRICIO COUNTY, TEXAS
                                                              §
   NATIONAL GENERAL ASSURANCE                                 §
   COMPANY,                                                   §
                                                              §
            Defendant.                                        §                        343rd JUDICIAL DISTRICT

        DEFENDANT NATIONAL GENERAL ASSURANCE COMPANY’S ORIGINAL
           ANSWER, SPECIAL EXCEPTIONS, AND AFFIRMATIVE DEFENSES

            Defendant National General Assurance Company (“NGAC”) files this Original Answer,

   Special Exceptions, and Affirmative Defenses in response to Plaintiff’s Original Petition, and

   would respectfully show the following:

                                                       I.
                                                 GENERAL DENIAL

            1.1      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, NGAC generally

   denies each and every, all and singular, the allegations stated in Plaintiff’s Original Petition, and

   since they are allegations of fact, demand strict proof thereof by a preponderance of the credible

   evidence in accordance with the laws of the State of Texas.

                                                       II.
                                              SPECIAL EXCEPTIONS

            2.1      NGAC specially excepts to paragraph 14 because Plaintiff did not give NGAC

   fair notice of his breach of contract claim. Specifically, Plaintiff’s petition does not provide fair

   notice of what specific provision(s) of the contract were allegedly breached and how its conduct

   breached the contract. Instead, she relies solely on general and conclusory allegations related to

                                                                                                     Filed 12/6/2019 4:22 PM
                                                                                                     Heather B. Marks
Processed On: 12/6/2019 4:49 PM                                                                      District Clerk
By:Ruby Rodriguez, Deputy Clerk                                                                      San Patricio County, Texas

   Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses     Page 1

   7550340v1
   04343.258
                                                    EXHIBIT F
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 36 of 42



 an alleged wrongful denial and/or underpayment. By not providing this information, Plaintiff has

 failed to give NGAC fair notice of the alleged breach.

          2.2      NGAC specially excepts to paragraphs 15 through 16 because Plaintiff did not

 give NGAC fair notice of his Prompt Payment claim. Specifically, Plaintiff’s allegations consists

 predominantly of legal conclusions and parroting the language of the statute, and fails, as a

 matter of law, to allege facts establishing a prima facie case against NGAC on its causes of

 action for violations of the Chapter 542 of the Texas Insurance Code. Further, it is so vague,

 broad, and global as to deprive NGAC of its due process rights to adequately prepare a defense.

          2.3      NGAC further specially except to paragraphs 17 through 21 because Plaintiff did

 not give NGAC fair notice of her Bad Faith claim. Specifically, Plaintiff’s allegations consist

 predominantly of legal conclusions and contentions, and fails, as a matter of law, to allege facts

 establishing a prima facie case against NGAC on its cause of action. Further, it is so vague,

 broad, and global as to deprive NGAC of its due process rights to adequately prepare a defense.

          2.4      NGAC specially excepts to paragraph 25 because it did not state that she gave

 proper notice as required by Tex. Ins. Code § 541.154.

                                                  III.
                                          AFFIRMATIVE DEFENSES

          3.1      Without waiving the foregoing, NGAC assert the following affirmative defenses:

          3.2      Plaintiff has failed to satisfy all conditions precedent to filing her claims under the

 terms of the insurance policy.

          3.3      NGAC did not breach any duties allegedly owed to Plaintiff under the insurance

 contract and at all times acted reasonably and in good faith.




 Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses   Page 2

 7550340v1
 04343.258
                                                EXHIBIT F
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 37 of 42



          3.4       NGAC will show that Plaintiff’s damages, if any, are unrelated to any act, error,

 or omission by NGAC, and that NGAC’s actions were not the proximate or producing cause of

 any of Plaintiff’s alleged damages.

          3.5       Plaintiff’s alleged damages are the result of an intervening, superseding, or

 independent cause for which NGAC have no responsibility.

          3.6       NGAC assert that it has not violated section 542 of the Texas Insurance Code and

 have at all times complied with the time frame required under that statute.

          3.7       NGAC further plead that Plaintiff’s claims are barred by the doctrines of waiver,

 ratification, judicial estoppel, equitable estoppel, quasi-estoppel, and accord and satisfaction.

          3.8       Plaintiff’s claims are barred and/or premature to the extent they failed to comply

 with all terms and conditions of the insurance policy at issue. NGAC asserts all terms,

 conditions, provisions, limitations, requirements, and exclusions of the Policy. Without

 limitation, Plaintiff’s claims may be barred and/or limited by the following Policy provisions:

                                        PERSONAL AUTOMOBILE POLICY

                                                           ***
          DEFINITIONS

                                                       ***
          J.    “Diminution in value” means: the actual or perceived reduction, if any, in the actual
                cash value by reason of the fact that the property has been damaged and repaired.

                                                 ***
          L. “Loss” means: sudden, direct, and accidental destruction or damage. “Loss” does
             not include diminution in value.

                                        ***
          PART D – COVERAGE FOR DAMAGE TO YOUR AUTO

          INSURING AGREEMENT

          A. If you pay a premium for this coverage, we will pay for direct and accidental loss to
             your covered auto or any non-owned auto, including their equipment. We will pay for
             loss to your covered auto caused by: '

                1. Collision only if the Declarations indicate that Collision Coverage is provided for
                   that auto.


 Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses   Page 3

 7550340v1
 04343.258
                                                EXHIBIT F
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 38 of 42




              2. Other Than Collision only if the Declarations indicate that Other Than Collision
                 Coverage is proved for that auto.

              If there is a loss to a non-owned auto, we will provide the broadest coverage
              applicable to any of your covered autos shown in the Declarations provided, the
              non-owned auto would be eligible for coverage pursuant to our underwriting criteria.

              Our payment will be reduced by any deductible shown in the Declarations.

          B. “Collision” means the upset of your covered auto or a non-owned auto or its impact
             with another vehicle or object.

          C. “Other Than Collision” means loss caused by the following:

              1. Missiles or falling objects;

              2. Fire;

              3. Theft or larceny;

              4. Explosion or earthquake;

              5. Windstorm;

              6. Hail, water or flood;

              7. Malicious mischief or vandalism;

              8. Riot or civil commotion;

              9. Contact with bird or animal; or

              10. Breakage of glass, except as a result of collision.

                                                           ***
          Exclusions

          We will not pay for:

                                                           ***
              2. Damage due and confined to:

                   a. wear and tear;

                   b. freezing;

                   c.   mechanical or electrical breakdown or failure; or

                   d. road damage to tires.

                   This exclusion does not apply if the damage results from the total theft of your
                   covered auto or any non-owned auto.

                                                           ***



 Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses   Page 4

 7550340v1
 04343.258
                                                EXHIBIT F
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 39 of 42




         3.9      NGAC plead that they are entitled to an offset or credit for any payments

previously made under the NGAC policy or by a third party for damages claimed in this lawsuit.

         3.10     Plaintiff is not entitled to an award of punitive damages. In the unlikely event that

Plaintiff is awarded damages in this matter, punitive or exemplary damages must be limited to

the greater of: (1) two times the amount of economic damages, plus an amount equal to any non-

economic damages found by the jury, not to exceed $750,000; or (2) two times the amount of

economic damages plus $200,000, pursuant to the statutory mandates of Texas Civil Practices &

Remedies Code §41.002-41.009.

                                                       IV.
                                                     PRAYER

            WHEREFORE, PREMISES CONSIDERED, Defendant National General Assurance

 Company pray that upon final trial and hearing hereof, Plaintiff recovers nothing from NGAC,

 but that NGAC go hence without delay and recover costs of court and other such further relief,

 both general and special, to which NGAC may be justly entitled.

            Additionally, NGAC asks the Court to set its special exceptions for hearing and, after

 the hearing, sustain their special exceptions and order Plaintiff to replead and cure her pleading

 defects and, if Plaintiff does not cure her defects, strike the defective portions of Plaintiff’s

 pleading.

                                                       Respectfully submitted,

                                                       /s/ Harrison H. Yoss
                                                       Harrison H. Yoss
                                                       Texas Bar No. 22169030
                                                       hyoss@thompsoncoe.com
                                                       Matthew J. Kolodoski
                                                       State Bar No. 24081963
                                                       mkolodoski@thompsoncoe.com



Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses   Page 5

7550340v1
04343.258
                                               EXHIBIT F
Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 40 of 42



                                                        THOMPSON, COE, COUSINS & IRONS, L. L. P.
                                                        700 North Pearl Street, 25th Floor
                                                        Dallas, Texas 75201
                                                        Telephone:     (214) 871-8200
                                                        Fax:           (214) 871-8209

                                                        ATTORNEYS FOR NATIONAL GENERAL
                                                        ASSURANCE COMPANY



                                         CERTIFICATE OF SERVICE

       This is to certify that on December 6, 2019, a copy of this document was served on all
 Counsel of Record via electronic notice and/or certified mail, return receipt requested to:

 Noah M. Wexler
 Roland Christensen
 Jake Balser
 Jacob Karam
 Adam Lewis
 ARNOLD & ITKIN LLP
 6009 Memorial Drive
 Houston, Texas 77007
 nwexler@arnolditkin.com
 rchristensen@arnolditkin.com
 jbalser@arnolditkin.com
 jkaram@arnolditkin.com
 alewis@arnolditkin.com
 e-service@arnolditkin.com
 Attorneys for Plaintiff Bonnie Gilber

                                                        /s/ Matthew J. Kolodoski
                                                        Matthew J. Kolodoski




 Defendant National General Assurance Company’s Original Answer, Special Exceptions, and Affirmative Defenses   Page 6

 7550340v1
 04343.258
                                                EXHIBIT F
     Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 41 of 42



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

BONNIE GILBERT,                                 §
                                                §
       Plaintiff,                               §
                                                §
V.                                              §   CIVIL ACTION NO. ________________
                                                §
NATIONAL GENERAL ASSURANCE                      §
COMPANY,                                        §
                                                §
       Defendant.                               §

                           LIST OF PARTIES AND COUNSEL

Plaintiff, Bonnie Gilbert, is represented by:
Noah M. Wexler
Texas State Bar No. 24060816
Roland Christensen
Texas State Bar No. 24101222
Jake Balser
Texas State Bar No. 24109155
Jacob Karam
Texas State Bar No. 24105653
Adam Lewis
Texas State Bar No. 24094099
ARNOLD & ITKIN LLP
6009 Memorial Drive
Houston, Texas 77007
Telephone: (713) 222-3800
Facsimile: (713) 222-3850
nwexler@arnolditkin.com
rchristensen@arnolditkin.com
jbalser@arnolditkin.com
jkaram@arnolditkin.com
alewis@arnolditkin.com
e-service@arnolditkin.com

Defendant, National General Assurance Company, is represented by:
Harrison H. Yoss
Texas Bar No. 22169030
Matthew J. Kolodoski

LIST OF PARTIES AND COUNSEL                                                         1

7572176v1
04343.258

                                          EXHIBIT G
    Case 2:19-cv-00383 Document 1-1 Filed on 12/18/19 in TXSD Page 42 of 42



State Bar No. 24081963
THOMPSON, COE, COUSINS & IRONS, L. L. P.
700 North Pearl Street, 25th Floor
Dallas, Texas 75201
Telephone: (214) 871-8200
Fax: (214) 871-8209
hyoss@thompsoncoe.com
mkolodoski@thompsoncoe.com




LIST OF PARTIES AND COUNSEL                                                   2

7572176v1
04343.258

                                           EXHIBIT G
